In the

    United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 14‐3779 
JOSE CRESPO, 
                                                            Petitioner, 

                                  v. 

CAROLYN W. COLVIN, Acting Commissioner of Social Security, 
and  SYLVIA  MATHEWS  BURWELL,  Secretary of Health and Hu‐
man Services, 
                                                Respondents. 
                      ____________________ 

                 Petition for Review of an Order of the  
               Department of Health and Human Services 
                               No. A‐14‐63 
                      ____________________ 

       ARGUED APRIL 14, 2016 — DECIDED MAY 31, 2016 
                 ____________________ 

   Before POSNER, KANNE, and HAMILTON, Circuit Judges. 
    KANNE, Circuit Judge. Petitioner Jose Crespo served as the 
representative payee for his mother so that she could get Sup‐
plemental Security Income benefits. But Crespo’s mother was 
not entitled to those benefits because she lived in Puerto Rico, 
a fact that Crespo hid from the Social Security Administration 
by falsely representing that she lived with him in Illinois. As 
2                                                      No. 14‐3779 

a result, an ALJ imposed a $114,956 civil monetary penalty on 
Crespo  for  the  misrepresentations.  Crespo  appealed  to  the 
Departmental  Appeals  Board  of  the  Department  of  Health 
and Human Services, which dismissed his appeal as untimely. 
We affirm. 
                         I. BACKGROUND 
     A. Request to Serve as Representative Payee 
    On  November  9,  2009,  Crespo  applied  to  be  the  “repre‐
sentative payee” for his mother, Minerva Quinones Sostre, to 
receive  her  Supplemental  Security  Income  (“SSI”)  disability 
benefits on her behalf. In the application, Crespo represented 
that he should be his mother’s representative payee because 
he  “take[s]  care  of  her”  and  she  “lives  with  [him]”  in 
Elmwood  Park,  Illinois.  By  signing  the  application,  Crespo 
agreed  to  notify  the  Social  Security  Administration  (“SSA”) 
“promptly”  if  his  mother  left  his  custody,  changed  address, 
moved,  or  left  the  United  States  for  more  than  thirty  days. 
United  States,  for  purposes  of  SSI  benefits,  means  the  fifty 
states, the District of Columbia, and the Northern Mariana Is‐
lands, not Puerto Rico. See 20 C.F.R. § 416.215.  
    By signing the form, Crespo acknowledged that he could 
be held liable for any improper overpayments he caused. The 
SSA then mailed confirmation to Crespo at the Elmwood Park 
address and reminded him that he had declared, under pen‐
alty of perjury, that the information he provided was true and 
correct.  
   Crespo submitted three representative payee reports dur‐
ing his tenure, confirming that his mother lived in the United 
States. In a report signed August 30, 2009, he reported that his 
mother lived with him in Elmwood Park, Illinois. In a report 
No. 14‐3779                                                           3

signed May 26, 2010, he reported no change in her living sit‐
uation. In a report signed June 15, 2011, Crespo wrote that his 
mother continued to live with him but at a new address lo‐
cated in Chicago. 
   B. Suspected‐Fraud Investigation 
    On August 27, 2012, Crespo’s sister contacted the SSA and 
informed it that Quinones lived in Puerto Rico and that she 
only returned to Illinois to fill out SSI forms.  
    As  a  result,  the  SSA  initiated  an  investigation  into  Qui‐
nones’s residency. On August 29, 2012, Crespo and Quinones 
met with SSA Service Representative Margie Hernandez at a 
suspected‐fraud interview. Crespo said that his mother lived 
with him in Illinois. But airline records showed that Quinones 
flew from Puerto Rico to Chicago the day before the interview. 
Hernandez told Crespo he would face a penalty for every lie 
told to the SSA, to which he responded “that he was not lying, 
that  his  mother  lived  with  him  in  Illinois,  and  that  she  had 
never lived in Puerto Rico.” 
    In a statement signed after the interview, Crespo said his 
mother  lived  with  him  in  Skokie,  Illinois,  that  she  left  the 
United States on February 15, 2012, but that she had returned 
on February 20 or 21, 2012. Again, the airline records repudi‐
ate his claim that she returned in February, instead showing 
that she did not return until August 28, 2012. 
   On August 31, 2012, Crespo returned to the SSA office and 
signed  another statement asserting that  his mother had “al‐
ways” traveled between Chicago and Puerto Rico. He claimed 
that she was in Puerto Rico from February to August 2012 but 
that she only stayed that long because his grandmother had 
died. 
4                                                              No. 14‐3779 

   Quinones  also  wrote  a  statement,  dated  September  10, 
2012, in  which she claimed that  she  went to  Puerto Rico on 
February 15, 2012, because her mother had died but that she 
returned to Illinois two weeks later. She said that she had not 
returned  to  Puerto  Rico  since  February  until  September  9, 
2012, but that she intended to remain there. Quinones’s state‐
ment is also undermined by airline records indicating that she 
flew from Puerto Rico to Chicago on August 28, 2012. 
    Further  undercutting  Crespo’s  and  Quinones’s  residency 
claim is the fact that Quinones was serving as representative 
payee  for  retirement  benefits  for  her  own  mother,  Esperanza 
Sostre.1  In  that  role,  Quinones  represented  her  residency  as 
Manati,  Puerto  Rico.  The  monthly  checks  for  Sostre  were 
mailed to Quinones in Puerto Rico, and Quinones endorsed 
and deposited the checks in a bank in Puerto Rico. 
    The  SSA  interviewed  Crespo  again  on  October  11,  2012. 
When asked how Quinones could have deposited checks in 
Puerto Rico if she  were  living in Illinois, Crespo speculated 
that his grandmother had signed his mother’s name, despite 
having already identified the signature as his mother’s. In ad‐
dition, he said that he would sometimes mail the SSI funds to 
his  mother  in  Puerto  Rico.  He  said  that  Quinones  was  cur‐
rently  living  in  Puerto  Rico,  but  that  she  used  to  travel  fre‐
quently between Illinois and Puerto Rico. He admitted that he 
did not tell the SSA she resided in Puerto Rico but said he did 
not know he had to do so.  
                                                 


                                                 
1 Unlike SSI benefits, residents of Puerto Rico are eligible to collect social 

security retirement benefits. 20 C.F.R. § 404.460(a)(1).  
No. 14‐3779                                                          5

   C. SSA’s Suit for a Civil Monetary Penalty 
   In April 2013, the SSA brought a civil action against Cre‐
spo  pursuant  to  42  U.S.C.  § 1320a‐8,  alleging  that  he  falsely 
misrepresented his mother’s residence. 
   1. Decision of the ALJ 
    Crespo contested the penalty, seeking review by an ALJ. 
The ALJ determined that Crespo “deliberately deceived SSA 
about his mother’s place of residence, so that she could con‐
tinue  receiving  SSI payments,” and in so  doing, violated 42 
U.S.C. § 1320a‐8. The ALJ rejected Crespo’s claim that he “did 
not reasonably know” his mother could not reside in Puerto 
Rico. The ALJ concluded that Crespo’s statements “consisted 
of half‐truths, claims that defy credulity, and verifiable false‐
hoods.” Accordingly, the ALJ found a civil monetary penalty 
appropriate. 
   Having resolved liability, the ALJ then determined the ap‐
propriate amount of the penalty. The SSA sought a total civil 
monetary penalty of $114,956. The statute authorizes “an as‐
sessment, in lieu of damages” in an amount “not more than 
twice the amount of benefits or payments paid as a result of 
such a statement or representation or such a withholding of 
disclosure.”  § 1320a‐8(a)(1).  The  SSA  sought  an  award  of 
$19,956, representing twice the amount of benefits improperly 
paid while Crespo was acting as representative payee. 
    In addition, the statute authorizes a “civil money penalty 
of not more than $5,000 for each such statement or represen‐
tation or each receipt of such benefits or payments while with‐
holding  disclosure  of  such  fact.”  § 1320a‐8(a)(1).  The  SSA 
sought  a  $95,000  penalty,  consisting  of  $5,000  for  nineteen 
6                                                             No. 14‐3779 

months2  of  receipt  of  benefits  while  withholding  a  material 
fact. 
   After finding that the penalty sought was within statutory 
limits, the ALJ then considered the regulatory criteria to de‐
termine whether the specific penalty sought was appropriate. 
The regulations require the ALJ to consider:  
           (1) [t]he nature of the statements, representations, or 
           actions … and the circumstances under which they 
           occurred; (2) [t]he degree of culpability of the person 
           committing the offense; (3) [t]he history of prior of‐
           fenses of the person committing the offense; (4) [t]he 
           financial condition of the person committing the of‐
           fense; and (5) [s]uch other matters as justice may re‐
           quire. 
20 C.F.R. § 498.106. 
    The ALJ pointed to several factors in favor of imposing the 
penalty. Specifically, it noted that Crespo engaged in a lengthy 
pattern of deception by knowingly withholding his mother’s 
residence. When  asked about his mother’s residence during 
the investigation, he lied and gave conflicting or false infor‐
mation on several occasions. 
   In considering mitigating factors, the ALJ noted that Cre‐
spo did not have a history of prior offenses. Crespo also ar‐
gued that his financial condition was a factor in mitigation be‐




                                                 
2  The  SSA  only  sought  a  penalty  for  the  months  from  February  2011 

through August 2012, despite evidence that Crespo was withholding the 
fact of his mother’s travel and residence since November 2009. 
No. 14‐3779                                                               7

cause he is a “lower middle class individual” who is a super‐
visor at the Illinois Department of Employment Security.3 But 
Crespo did not provide any documented evidence of  his fi‐
nancial  condition.  Without  any  evidence  establishing  his  fi‐
nancial  condition,  Crespo  did  not  meet  his  burden  to  show 
that he could not pay the penalty. 
    Accordingly, the ALJ found the $114,956 penalty reasona‐
ble and imposed it on March 6, 2014. 
      2. Untimely Appeal to the Departmental Appeals Board 
    A party may appeal a civil monetary penalty imposed by 
an  ALJ  to  the  Departmental  Appeals  Board  (“DAB”)  of  the 
Department of Health and Human Services “within 30 days 
of  the  date  of  service  of  the  initial  decision.”  20  C.F.R. 
§ 498.221(a). If sent by mail, the date of service is “deemed to 
be five days from the date of mailing.” 20 C.F.R. § 498.220(d). 
The  ALJ’s  decision  was  mailed  on  March  7,  2014,  so  it  was 
deemed served on March 12, 2014, at which point Crespo had 
thirty days to file his notice of appeal. 
    Crespo did not file a notice of appeal until April 16, 2014—
five days late. The DAB ordered Crespo to show cause as to 
why his appeal should not be dismissed as untimely. Crespo 
responded that he “reasonably believed” he had thirty days 
from March 18, 2014—the date the decision was “actually de‐
livered.” He claimed “he received only approximately 24 days 



                                                 
3 We find it hard to believe that someone who evaluates unemployment‐

benefits claims would “not know” that there is an obligation to be truthful 
in one’s applications for benefits, but as there is far more upon which to 
reject Crespo’s arguments, we do not dwell on the point. 
8                                                       No. 14‐3779 

or so” because the decision was not delivered “in the normal 
expected period of 5 days.” 
    The  DAB  rejected  Crespo’s  argument  as  to  why  his  un‐
timely filing should be excused. It noted that the regulations 
are clear that decisions sent by mail are deemed filed five days 
after  mailing,  regardless  of  the  date  of  actual  delivery,  and 
that notices of appeal are due thirty days after service. Fur‐
thermore, the DAB guidelines enclosed with the ALJ’s deci‐
sion set out the filing deadlines.  
    Finally, the DAB noted that Crespo could have sought an 
extension  of  the  filing  deadline  if  he  needed  more  time  in 
which to file his appeal, but he did not. Accordingly, on June 
4, 2014, the DAB declined to review Crespo’s appeal because 
it was untimely filed. 
     D. Petition for Federal Review 
    On August  4,  2014,  Crespo  filed  a  petition  for  review  in 
federal district court. The district court granted the SSA’s mo‐
tion to dismiss for lack of subject‐matter jurisdiction because 
petitions for review of civil monetary penalties must be filed 
directly in the court of appeals pursuant to 42 U.S.C. § 1320a‐
8(d)(1). Crespo appealed. 
    We  heard  oral  argument  on  August  4,  2015,  and  asked 
why the district court could not have transferred the case to 
this court pursuant to 28 U.S.C. § 1631. The district court in‐
dicated that it was willing on remand to vacate its judgment 
and  transfer  the  appeal.  We  granted  Crespo’s  motion  to  re‐
mand, and the district court vacated its judgment and trans‐
ferred the appeal. 
   After the district court transferred the appeal, we ordered 
the parties to submit new briefs. We specifically ordered the 
No. 14‐3779                                                         9

parties to “address whether Crespo  filed  a timely appeal  of 
the  ALJ’s  decision  to  the  [DAB]  and,  if  not,  whether  an  un‐
timely appeal to the [DAB] would affect this court’s ability to 
review the ALJ’s decision.” 
   Finally, after much ado, the merits of Crespo’s petition for 
review are properly before us. 
                           II. ANALYSIS 
    On appeal, Crespo continues to argue that his petition for 
review  was  properly  before  the district  court.  That  is  incor‐
rect. As to the merits of his petition, he argues (1) that he “was 
improperly  assessed  fine  and  penalties”  under  42  U.S.C. 
§ 1320a‐8 and (2) that the civil monetary penalty violates the 
excessive  fines  clause  of  the  Eighth  Amendment.  We  reject 
Crespo’s arguments. 
   A. Jurisdiction in the Court of Appeals 
     Crespo renews his argument that jurisdiction over this ap‐
peal  is  proper  in  the  district  court  pursuant  to  42  U.S.C. 
§ 405(g). Section 405(g) permits review in the district court of 
any  “final  decision  of  the  Commissioner  of  Social  Security” 
after “[a]dministrative determination of entitlement to bene‐
fits,” § 405(b). Crespo argues that because the ALJ’s decision 
in effect terminated his mother’s SSI benefits, review is proper 
in the district court. 
    Crespo is mistaken. He seeks relief from the $114,956 civil 
monetary  penalty  that  was  imposed  pursuant  to  42  U.S.C. 
§ 1320a‐8,  which  requires  petitions  for  judicial  review  to  be 
filed in  the court of appeals.  § 1320a‐8(d)(1);  see  also 30  Fed. 
Proc., L. Ed. § 71:690 (“In a proceeding under the statute pe‐
nalizing false statements in connection with … supplemental 
10                                                             No. 14‐3779 

security income payments, the jurisdiction of the Court of Ap‐
peals is exclusive … .”). 
    Judicial review may be sought by “[a]ny person adversely 
affected by a determination of the Commissioner of Social Se‐
curity” by filing in the court of appeals “within 60 days fol‐
lowing the date the person is notified of the Commissioner’s 
determination[,] a written petition requesting that the deter‐
mination  be  modified  or  set  aside.”  § 1320a‐8(d)(1).  “Upon 
such filing, the court shall have jurisdiction of the proceeding 
and of the question determined therein[.]” Id. 
    The SSA concedes that Crespo filed a petition for judicial 
review within sixty days after notification of the DAB’s deci‐
sion. After the district court vacated its judgment and trans‐
ferred  Crespo’s  petition  to  this  court  pursuant  to  28  U.S.C. 
§ 1631, the petition was in the proper forum for review. 
      B. Review of the Administrative Agency’s Decision 
    Having satisfied ourselves of jurisdiction being proper in 
this court, we turn now to the merits of Crespo’s petition.  
      1. Exhaustion of Administrative Remedies 
    The SSA would have us summarily dismiss this appeal for 
failing  to  exhaust  administrative  remedies.  Specifically,  the 
SSA contends that by not timely appealing the ALJ’s decision 
to the DAB, Crespo is precluded from seeking any judicial re‐
view.4 

                                                 
4 In direct contravention of our order, Crespo does not address the effect 

on our review of the DAB’s dismissal for untimeliness. That deficiency is 
sufficient to find that Crespo has waived the point, Hildebrandt v. Ill. Dep’t 
Nat. Res., 347 F.3d 1014, 1025 n.6 (7th Cir. 2003), but we will exercise our 
discretion and reach the merits. 
No. 14‐3779                                                        11

    We disagree. Crespo filed his petition for judicial review 
within sixty days after the DAB’s decision declining review of 
the ALJ’s initial decision. A decision by the DAB “to decline 
review” is as much a “decision of the Commissioner” as a de‐
cision on the merits. See 20 C.F.R. § 498.222(a). Therefore, by 
timely filing a petition for judicial review, Crespo preserved 
our  jurisdiction  to  review  “the  question  determined  therein”—
meaning the question resolved by the DAB in its decision. 42 
U.S.C. § 1320a‐8(d)(1) (emphasis added).  
    The  DAB  declined  to  review  the  ALJ’s  decision  on  the 
grounds that the appeal was not timely filed. Therefore, Cre‐
spo has exhausted his administrative remedies on the ques‐
tion of whether his appeal to the DAB was timely filed. See 42 
U.S.C. § 1320a‐8(d)(1); 20 C.F.R. § 498.222(a); see also Laboski v. 
Ashcroft, 387 F.3d 628, 631 (7th Cir. 2004) (“Because the [Board 
of Immigration Appeals] had ample opportunity to consider 
[an  asylum  applicant’s]  argument  concerning  the  timeliness 
of  his  appeal,  he  did  not  fail  to  exhaust  his  administrative 
remedies on this issue, and it is properly before this Court.”).  
   2. Review of the DAB’s Decision 
   Although we may not, as Crespo would have it, review the 
ALJ’s initial  decision,  we do review the DAB’s decision  that 
Crespo’s appeal was untimely filed.  
    We review a final agency action only to determine whether 
it was “arbitrary, capricious, an abuse of discretion, or other‐
wise  not  in  accordance  with  law.”  5  U.S.C.  § 706(2)(A).  The 
agency’s  findings  of  fact,  “if  supported  by  substantial  evi‐
dence,” are conclusive. 42 U.S.C. § 1320a‐8(d)(2).  
12                                                      No. 14‐3779 

    Crespo argues that the DAB was incorrect in finding that 
his appeal “was untimely, not within 30 days of receiving no‐
tice.” (Pet’r’s Br. at 5.) Crespo’s argument rests on a misinter‐
pretation of the filing regulations. Unless an individual seeks 
an extension of time to file, the regulations provide that the 
time to file an appeal is within thirty days after the ALJ serves 
the  parties  with  the  initial  decision.  20  C.F.R.  § 498.220(d). 
That deadline is extended by five days if the initial decision is 
served by mail. Id. Nothing in the regulations, however, ties 
this deadline to when an individual receives actual notice. 
    The  ALJ’s  initial  decision  was  mailed  on  March  7,  2014, 
meaning that “service” occurred on March 12, 2014. Crespo 
had thirty days—until April 11, 2014—to either file an appeal 
or request an extension of time for good cause pursuant to 20 
C.F.R. § 498.221(a). 
    Crespo did neither. Instead, he filed an appeal on April 16, 
2014—five days too late. The DAB gave him the opportunity 
to show “good cause” for the late filing. His cause was that he 
“reasonably believed” he had thirty days from March 18, the 
day he actually received the ALJ’s initial decision. He added 
that the “spirit of the law” in § 498.221 “is to give appellants 
30 days” to file an appeal, and that “he received only approx‐
imately 24 days or so.” 
    The DAB did not abuse its discretion in rejecting Crespo’s 
untimely  filed  appeal  and  finding  good  cause  lacking.  The 
regulation is clear that appeals are due thirty days after the 
ALJ’s initial decision is deemed served, which is five days af‐
ter the date of mailing. A copy of the regulation is included 
when the decision is delivered. Furthermore, Crespo offered 
no reason why he did not request an extension pursuant to 20 
C.F.R. § 498.221(a) if he needed more than twenty‐four days. 
No. 14‐3779                                                        13

The DAB’s decision to decline review was well within its au‐
thority, and Crespo has offered no valid reason why it was an 
abuse of discretion. 
   C. Excessive Fines Clause 
   Finally, in three conclusory, redundant sentences, Crespo 
asserts that the penalty imposed violates his Eighth Amend‐
ment right against excessive fines and cruel and unusual pun‐
ishment. U.S. Const. amend. VIII. 
    Crespo never raised this argument to the DAB. 42 U.S.C. 
§ 1320a‐8(d)(1)  commands  that  “[n]o  objection  that  has  not 
been urged before the Commissioner of Social Security shall 
be  considered  by  the  court,  unless  the  failure  or  neglect  to 
urge such objection shall be excused because of extraordinary 
circumstances,” none of which are present here. 
    Moreover, “perfunctory and undeveloped arguments, and 
arguments  that  are  unsupported  by  pertinent  authority,  are 
waived (even where those arguments raise constitutional is‐
sues).” United States v. Berkowitz, 927 F.2d 1376, 1384 (7th Cir. 
1991). Instead of developing his excessive‐fines‐clause argu‐
ment,  Crespo  devoted  his  brief  to  attacking  our  jurisdiction 
and the ALJ’s initial decision. Crespo’s complete lack of devel‐
opment  of  this  argument  is  sufficient  to  find  waiver,  espe‐
cially given that this area of law is quite unsettled. 
     As an initial matter, it is not even clear that the excessive 
fines  clause  applies  to  civil  monetary  damages.  See  United 
States v. Rogan, 517 F.3d 449, 453–54 (7th Cir. 2008) (noting that 
it is not established that treble damages under False Claims 
Act are “fines”); Browning‐Ferris Indus. of Vermont, Inc. v. Kelco 
Disposal, Inc., 492 U.S. 257, 259–60 (1989) (holding that puni‐
tive damages are not “fines”). 
14                                                     No. 14‐3779 

    Even if we were to accept that a penalty paid to the sover‐
eign  constitutes  a  “fine”  within  the  meaning  of  the  Eighth 
Amendment, see Browning‐Ferris, 492 U.S. at 265, it is even less 
clear that the penalty assessed in this case qualifies as “exces‐
sive.” That is because “judgments about the appropriate pun‐
ishment for an offense belong in the first instance to the legis‐
lature.” United States v. Bajakajian, 524 U.S. 321, 336 (1998). The 
penalty imposed against Crespo was within statutory limits.  
    Suffice it to say that for this court to wade into this unset‐
tled  sea,  the  litigant  advocating  it  must  do  far  more  than 
baldly assert its applicability. Accordingly, we hold that Cre‐
spo has waived the claim. 
                        III. CONCLUSION 
  For the foregoing reasons, we AFFIRM the decision of the 
Department of Health and Human Services.